 Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 1 of 37                       PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


MINWOO PARK,                                        )
                                                    )
                        Plaintiff,                  ) Civil Action No. ________________
                                                    )
v.                                                  )
                                                    ) JURY DEMAND
JEONG HEE KIM, CHOL WOO KIM,                        )
AND VP 1-1, INC. d/b/a VALUE PENNY,                 )
                                                    )
                                                    )
                                                    )
                        Defendants.                 )


                                             COMPLAINT


         COMES NOW Minwoo Park (“Plaintiff” or “Park”), and for his Complaint against

Defendants, each of them, states and alleges as follows:

                                           INTRODUCTION

         1.         Plaintiff brings this action to secure redress for Defendants’ violations of the

federal and Tennessee securities laws and Tennessee law for fraud, intentional misrepresentation,

negligent misrepresentation, rescission based on fraud, unjust enrichment, and for an accounting.

In addition, Plaintiff brings claims for violations of the federal Racketeer Influenced & Corrupt

Organizations (“RICO”) Act, 18 U.S.C. § 1961, et seq.

         2.         Plaintiff is the victim of an investment scheme that Defendants used to exploit a

federal visa program as a means of defrauding him, an immigrant investor who was seeking a

legal path to permanent residency in the United States. Defendants defrauded Plaintiff on the

basis of false and misleading information which has resulted in Plaintiff’s loss of no less than

                                                    1

4840-9880-5656v17
2948778-000001
 Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 2 of 37                         PageID 2



$521,675, with additional damages to be awarded at trial, in connection with his application for

permanent residency through the EB-5 Immigrant Investor Visa Program (“EB-5 Visa

Program”).

         3.         Plaintiff made a capital contribution of $500,000 to obtain equity ownership in the

new commercial enterprise VP 1-1, Inc. d/b/a Value Penny (“VP1” or the “Corporation”) as part

of his application to the EB-5 Visa Program. Defendants Jeong Hee Kim and Chol Woo Kim

(“Mrs. Kim” and “Mr. Kim,” individually and, collectively, the “Kim Defendants”) incorporated

VP1 in an effort to procure Plaintiff’s capital contribution in VP1 under the guise of facilitating

his application to the EB-5 Visa Program.

         4.         At all times material to this action, the Kim Defendants controlled and made all

business and investment decisions on behalf of VP1. In exchange for Plaintiff’s $500,000

investment, VP1 purportedly issued 200,000 shares of common stock to Plaintiff. The common

stock issued to Plaintiff constitutes the offering and sale of unregistered securities under federal

law.

         5.         The Kim Defendants induced Plaintiff to invest in VP1 based on representations

that the Kim Defendants would create VP1 as a new commercial enterprise in which Plaintiff

could invest. The Kim Defendants also represented the investment would comply with the EB-5

Visa Program so that U.S. Citizenship and Immigration Services (“USCIS”) would grant

Plaintiff and his children lawful permanent residence in the U.S.

         6.         To that end, the Kim Defendants warranted to Plaintiff that they would invest his

$500,000 solely to fund and operate VP1 by paying for startup and operations costs. Moreover,

the Kim Defendants warranted that Plaintiff’s purchase of 200,000 shares of common stock with

his $500,000 investment would buy him a 20% ownership stake in VP1.
                                                     2

4840-9880-5656v17
2948778-000001
 Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 3 of 37                      PageID 3



         7.         However, the Kim Defendants employed a fraudulent scheme to divert Plaintiff’s

investment out of VP1 for purposes unrelated to the funding and operation of VP1’s business and

the requirements of Plaintiff’s EB-5 application. In addition, the Kim Defendants employed a

fraudulent scheme to unilaterally convert Plaintiff’s equity interest in the Corporation to a debt

obligation, i.e., a loan.

         8.         As a result of using Plaintiff’s investment for purposes unrelated to VP1’s

business and de-equitizing Plaintiff of his ownership in VP1, Defendants have caused Plaintiff to

suffer damages in an amount no less than $521,675, the amount of his investment in VP1 and the

related fees and expenses incurred to apply to the EB-5 Visa Program. More importantly to

Plaintiff, Defendants’ wrongful conduct has resulted in Plaintiff being unable to obtain a green

card through the EB-5 Visa Program through his investment in VP1 and has left Plaintiff with no

return on his investment.

                                               PARTIES

         9.         Minwoo Park is a citizen of the Republic of Korea who currently resides in Daegu

Metropolitan City, Republic of Korea. Park invested $500,000 in Defendant VP 1-1, Inc. d/b/a

Value Penny as part of his application for permanent residency in the U.S. for himself and his

two children.

         10.        Defendant Jeong Hee Kim is an individual and a citizen of Shelby County,

Tennessee for jurisdictional purposes. At all times material to this action, Kim was the majority

shareholder and Chief Executive Officer and Chairman of the Board of Directors of VP1-1, Inc.

d/b/a Value Penny.

         11.        Defendant Chol Woo Kim is an individual and a citizen of Memphis, Tennessee.

Upon information and belief, Jeong Hee Kim and Chol Woo Kim are married.
                                                    3

4840-9880-5656v17
2948778-000001
 Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 4 of 37                    PageID 4



         12.        Defendant VP1-1, Inc. d/b/a Value Penny is a Tennessee corporation with its

principal place of business located at 3830 Hickory Hill Rd., Memphis, Tennessee 38115. VP1-

1, Inc. d/b/a Value Penny may be served with process on its Registered Agent, Lestarria Brown,

who is also located at 3830 Hickory Hill Rd., Memphis, Tennessee 38115.

                                    RELEVANT NON-PARTIES

         13.        B&B Beauty Supply, Inc. (“B&B”) is a Tennessee corporation with its principal

place of business located in Memphis, Tennessee. B&B is owned by Mrs. Kim and managed

and controlled by the Kim Defendants.

         14.        B&B 2, Inc. (“B&B 2”) is a Tennessee corporation with its principal place of

business located in Memphis, Tennessee. B&B 2 is owned by Mrs. Kim and managed and

controlled by the Kim Defendants. Both B&B and B&B 2 are beauty supply retail stores.

         15.        B&B Capital Holdings, Inc. (“B&B Capital”) is a Tennessee Corporation with its

principal place of business in Memphis, Tennessee. Upon information and belief, B&B Capital

is owned by Mrs. Kim and managed and controlled by the Kim Defendants.

                                    JURISDICTION AND VENUE

         16.        Subject matter jurisdiction over this action is vested in this Court under the

Securities Act of 1933, 15 U.S.C. § 77v, and the Securities Exchange Act of 1934, 15 U.S.C. §

78aa, as it alleges violations of the federal securities laws, and under the RICO Act, 18 U.S.C. §

1961 et seq., all of which involve federal questions of law under 28 U.S.C. § 1331.

         17.        Alternatively, this Court has jurisdiction over this action under 28 U.S.C.

1332(a)(2) based on complete diversity between the parties and that the amount in controversy

exceeding $75,000, exclusive of interests and costs.



                                                   4

4840-9880-5656v17
2948778-000001
 Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 5 of 37                       PageID 5



         18.        Additionally, this Court has supplemental jurisdiction over Plaintiff’s state law

claims under 28 U.S.C. § 1367.

         19.        This Court has personal jurisdiction over the Defendants, and venue is proper in

this Court under 28 U.S.C. § 1391 because Defendants are located and do business in the

Western District of Tennessee, and a substantial part of the acts or omissions giving rise to the

causes of actions stated herein occurred in this District.

                                                 FACTS

The EB-5 Visa Program

         20.        Congress created the employment-based fifth preference immigrant visa category

(“EB-5 Visa Program” or the “Program”) in 1990 in an effort to boost the U.S. economy. The

Program provides a prospective immigrant investor with the opportunity to become a permanent

resident by investing in the United States.

         21.        Under the EB-5 Visa Program, foreign investors who invest capital in a

“commercial enterprise” in the United States may file what is called an I-526 Petition with the

U.S. Citizenship and Immigration Services (USCIS) and receive conditional permanent

residency status for a two year-period. USCIS defines a “commercial enterprise” as any for-

profit activity formed for the ongoing conduct of lawful business.

         22.        Under the EB-5 Visa Program, there are two ways to qualify for an EB-5 Visa:

(1) The Standalone EB-5 Visa program, which requires the creation of ten (10) 10 jobs directly

in the commercial enterprise and an at-risk $1 million investment (or $500,000 if the project is

located in a “targeted employment area,” e.g., a rural area or one with high unemployment), or

(2) The EB-5 Regional Center Pilot Program, which requires the creation of ten (10) 10 jobs



                                                    5

4840-9880-5656v17
2948778-000001
 Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 6 of 37                            PageID 6



directly or indirectly and a $1 million investment (or $500,00 if the project is located in a

“targeted employment area”) within a Designated Regional Center.

         23.        The majority of EB-5 Visas are administered through EB-5 regional centers,

which are entities that pool investments and are authorized to develop projects across a large

swath of U.S. metropolitan and rural areas. However, many EB-5 Visas are issued to immigrant

investors who invest in an EB-5 commercial enterprise directly.

         24.        If the foreign national investor’s initial petition is approved, the investor and their

dependents will usually be granted conditional permanent residency in the U.S., which is valid

for two years.

         25.        Within the 90-day period before the conditional permanent residence expires, the

investor must submit evidence to USCIS documenting that the full required investment has been

made and maintained and that at least ten (10) full-time jobs for U.S. workers have been created

(or maintained).

         26.        After an immigrant investor passes all checks by USCIS and the immigrant

investor demonstrates to USCIS that his or her full capital contribution was used and/or invested

into a job-creating entity, and that entity produced at least ten (10) full-time jobs for U.S.

workers, the investor (and his or her immediate family) is usually granted unconditional lawful

permanent residency in the U.S. (i.e., a “green card”).

The Investment Scheme

         27.        In late 2016/early 2017, Plaintiff became interested in applying for green cards for

his family because he wanted his young children to grow up in the United States. Around that

time, Plaintiff expressed his general interest to Mr. Kim during a meeting in Korea. During the

same meeting, Mr. Kim stated to Plaintiff that he should apply to the EB-5 Visa Program and,
                                                      6

4840-9880-5656v17
2948778-000001
 Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 7 of 37                        PageID 7



instead of investing in a regional center, the Kim Defendants could incorporate a new

commercial enterprise in which Plaintiff could invest directly to allow him to apply to the

Program. Mr. Kim explained that while he did not need Plaintiff’s money because he was

already a millionaire from his other businesses, he was interested in helping Plaintiff invest in a

new commercial enterprise to gain permanent residence in the United States. Shortly thereafter,

Mr. Kim returned to Memphis.

         28.        Between January and March 2017, Mr. Kim continued to speak with Plaintiff over

the phone via KakaoTalk, sometimes called KaTalk, which is a free mobile instant message

application for smartphones with free text and call features. Mr. Kim reiterated that Plaintiff

should allow the Kim Defendants to form a new commercial enterprise so that Plaintiff could

invest in it and apply for the EB-5 Visa Program.

         29.        Plaintiff accepted the Kim Defendants’ offer, and VP1 was formed by the Kim

Defendants in March 2017 to operate a beauty and wig store at 3830 Hickory Hill Rd., Memphis,

TN 38115. VP1, doing business as Value Penny, is described as a retail store offering a variety

of beauty supplies. Specifically, VP1 was formed to do business as “Value Penny” and sell

human hair extensions, hair and body products, general merchandise, costume jewelry, and

synthetic hair extensions.

         30.        The Kim Defendants informed Plaintiff that they were incorporating VP1 with the

specific purpose of creating a new commercial enterprise in which Plaintiff could directly invest

to obtain a green card through the EB-5 Visa Program.

         31.        At all times material to this action, including the present, VP1 was and is owned,

managed, and controlled by Mrs. Kim. Mrs. Kim has been the sole director of the Corporation

since its formation. Mrs. Kim also appointed herself to hold the officer roles of Chairman,
                                                    7

4840-9880-5656v17
2948778-000001
    Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 8 of 37                      PageID 8



Secretary, and President of VP1. Mrs. Kim appointed Mr. Kim to act as the Corporation’s Vice

President.

         32.        Upon information and belief, the Kim Defendants designed and proposed the

formation of VP1 and the structure of Plaintiff’s investment when they learned that Plaintiff was

generally interested in applying to the EB-5 Visa Program to obtain visas for himself and his

children. The Kim Defendants represented to Plaintiff that they were very successful with their

other business ventures in the beauty products industry and had become millionaires from

operating their businesses. Plaintiff was aware that the Kim Defendants owned and operated

several other beauty product supply businesses.

         33.        After the Kim Defendants formed VP1 and based on their representations,

Plaintiff agreed to invest $500,000 in VP1. Upon information and belief, the Kim Defendants

promised Plaintiff that they would structure his investment in VP1 with the objective of assisting

Plaintiff with his application to the EB-5 Visa Program.

         34.        Specifically, Defendants represented to Plaintiff that his capital investment would

be invested into VP1 for the benefit of VP1, such as purchasing inventory and equipment for the

business and hiring additional employees.             Defendants’ representations were material to

Plaintiff’s decision to invest in VP1 because, for example, a direct investor (i.e., a non-regional

center investor) cannot qualify for a green card under the Program by investing part of his

$500,000 (or $1 million) in one commercial enterprise, and the other part of his investment in a

separate commercial enterprise, that together are not wholly owned by a single commercial

enterprise.1 The Kim Defendants were aware of the requirements of the EB-5 Visa Program.


1
 See U.S. CITIZENSHIP AND IMMIGRATION SERVS., POLICY MANUAL VOL. 6, (2019),
https://www.uscis.gov/policy-manual/volume-6-part-g-chapter-2#footnotelink-39.
                                            8

4840-9880-5656v17
2948778-000001
 Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 9 of 37                       PageID 9



         35.        Plaintiff and the Kim Defendants agreed that Plaintiff’s $500,000 capital

investment in VP1 would buy a 20% ownership stake in the Company. It was also the parties’

understanding that Mrs. Kim would own 80% of VP1 based on contributions to the Company of

equipment worth (i.e., with a cash value equivalent to) $98,600, furniture & fixtures worth

$12,840, and inventory worth $331,210. To that end, the Board of Directors, i.e., Mrs. Kim,

issued 1,000,000 shares of common stock, with 800,000 shares being issued to Jeong Hee Kim

and 200,000 shares being issued to Plaintiff. Acquiring an ownership interest was material to

Plaintiff’s decision to invest in VP1 because a loan to a new commercial enterprise does not

constitute an investment for EB-5 purposes. See 8 C.F.R. § 204.6(e). In addition to the stock

purchase, Mrs. Kim appointed Plaintiff to be an officer of the Corporation, naming him as

Treasurer.

         36.        On March 10, 2017, VP1 issued a stock certificate to Plaintiff certifying that he

“is the registered holder of 200,000 Shares of the Capital Stock transferable only on the books of

the Corporation by the holder.” Another certificate of 800,000 shares was issued to Mrs. Kim.

Mrs. Kim signed both certificates in her capacity as the President and Secretary of the

Corporation.

         37.        The issuance of the certificates was recorded in the Corporation’s stock ledger,

reflecting that Plaintiff’s contribution to the Corporation was $500,000 in cash for 20%

ownership in the Corporation, and Mrs. Kim’s contribution was Equipment with a cash

equivalent value to $98,600, Furniture & Fixture worth $12,840, Inventory worth $331,210, and

a “Leasehold Improvement” $57,350.

         38.        Based on Defendants’ statements and issuance of the common stock, Plaintiff

took out a loan from his employer in Korea, Booksan Corp., in the amount of KRW 600,000
                                                    9

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 10 of 37                      PageID 10



($527,797 USD), using his shares of Booksan Corp. as security for the loan. Under the terms of

the loan, Plaintiff agreed to pay off the loan in 5 years from August 30, 2017 at an annual interest

rate of 4.6 % of the principal.

         39.        Moreover, Plaintiff also retained counsel to apply to the EB-5 Visa Program.

Defendants assisted Plaintiff and his counsel in the development of VP1’s EB-5 business plan

that was submitted to USCIS as part of the I-526 petition. In particular, upon information and

belief, Defendants made statements and representations to Plaintiff and his counsel that, among

other things, (1) Defendants issued Plaintiff 200,000 shares of common stock in exchange for his

$500,000 investment, which constituted a 20% ownership stake in the Corporation, and that (2)

VP1 would manage and control Plaintiff’s investment to pay for the initial startup and operating

costs of VP1.

         40.        As part of his overall investment of $500,000 in VP1 and application to the EB-5

Visa Program, Plaintiff incurred additional expenses of $3,000 for the development of the VP1

EB-5 business plan, $15,000 in legal fees for the preparation of his I-526 petition, and $3,675 for

the filing of the I-526, amounts to a total of not less than $521,675 expended in effort to obtain a

green card through the EB-5 Visa Program.

Misuse and Misappropriation of Plaintiff’s Investment

         41.        On September 5, 2017, Plaintiff wired his investment of $500,000 in cash to

VP1’s Regions Bank Advantage Business Checking Account *4956 (the “Regions Account”).

Upon information and belief, the Kim Defendants assured Plaintiff that his entire investment in

VP1 would to be used to develop the specific EB-5 project described by the Kim Defendants’

and VP1’s business plan.



                                                   10

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 11 of 37                      PageID 11



         42.        Unbeknownst to Plaintiff at the time, however, his $500,000 capital contribution

was not used to invest in VP1. Within weeks of receiving Plaintiff’s wire of $500,000, the Kim

Defendants began withdrawing large sums of money from the Regions Account to fund and

operate their separate businesses.

         43.        The Kim Defendants’ withdrawals from the Regions account were ostensibly for

business purposes for VP1 because they were going to other beauty supply businesses to

purchase equipment and inventory for VP1. However, in reality, the Kim Defendants were not

making the withdrawals to benefit VP1; instead, they were diverting Plaintiff’s capital

investment to fund and operate their separate companies, B&B and B&B 2.

         44.        Upon information and belief, over the next two months, the Kim Defendants

made 5 payments totaling $120,000 from the Regions Account to businesses on behalf of the

Kim Defendants’ separately owned companies.             Specifically, upon information and belief,

Defendants directed that these withdrawals or debits be made to operate and manage B&B and

B&B 2.

         45.        On October 23, 2017, Defendants directed that a check for $20,000 be issued to

an entity named “Global Beauty Corp.” The memo on the check states that it is for “B&B,”

which, upon information and belief, is B&B Beauty Supply, Inc., an entity owned and controlled

by the Kim Defendants. Upon information and belief, Defendants made this payment from

VP1’s Regions Account to purchase inventory for B&B and/or B&B 2, and not VP1.

         46.        The next day, on October 24, 2017, Defendants directed that a check for $21,000

be issued to B&B 2. The memo on the check states that it is for “Shake N Go product purchase.”

Upon information and belief, Shake N Go is a beauty wholesale supplier, and this check was

issued to purchase inventory for B&B 2. On October 27, 2017, B&B 2 issued check number
                                                   11

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 12 of 37                       PageID 12



2178 to Shake N Go for $21,042.00, which, upon information and belief, came from the $20,000

that VP1 paid to B&B 2. Upon information and belief, the inventory that B&B 2 purchased

inventory from Shake N Go with Plaintiff’s investment in VP1, yet VP1 never received any

money, inventory, or any other thing of value from the transaction between B&B2 and Shake N

Go.

         47.        Shortly thereafter, on October 26, 2017, Defendants directed that VP1 pay a debit

of $20,000 out of the Regions Account to “Aura Enterprises TNBB03-B&B.” Upon information

and belief, Defendants made this payment from VP1’s Regions Account to purchase inventory

for B&B and/or B&B 2, and not VP1.

         48.        On November 3, 2017, another debit of $20,000 was made to “Aura Enterprises

SCNB02/TNB.” Prior to the debit, on October 31, 2017, Defendants directed that a check for the

same amount be made out to Global, which included in the memo that the check was for “B&B.”

Upon information and belief, Defendants made this payment from VP1’s Regions Account to

purchase inventory for B&B and/or B&B 2, and not VP1.

         49.        On November 9, 2017, a debit of $20,000 was made to “Aura Enterprises

TNVP01-VAL.” Upon information and belief, Defendants made this payment from VP1’s

Regions Account to purchase inventory for B&B and/or B&B 2, and not VP1.

         50.        On November 21, 2017, a debit of $20,000 was made to “Aura Enterprises

TNSB05/S for $20,000.” Upon information and belief, Defendants made this payment from

VP1’s Regions Account to purchase inventory for B&B, and not VP1.

         51.        For these transactions, Mrs. Kim, acting unilaterally as the sole director and

President of the Corporation, executed Board resolutions approving the purchase of business

inventory, purportedly for VP1. For example, Mrs. Kim executed a Board resolution on behalf
                                                   12

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 13 of 37                   PageID 13



of VP1 justifying the purchase of “all or substantially all of the business inventory (Beauty

Supply products) of B&B Beauty Supply.”

         52.        However, upon information and belief, the statements above within these

resolutions are false; instead of purchasing the inventory for VP1, the Kim Defendants diverted

Plaintiff’s investment in VP1 for the EB-5 Visa Program to fund their businesses for their own

benefit, separate from VP1 and unrelated to Plaintiff’s application to the EB-5 Visa Program.

         53.        In fact, the Kim Defendants never intended to use Plaintiff’s investment in a

manner that would satisfy the requirements of the EB-5 program, a material fact they failed to

disclose to Plaintiff at the time of his investment.

         54.        However, by making the withdrawals from the VP1 Regions Account seem as if

they were for legitimate businesses purposes for VP1, the Kim Defendants concealed and

suppressed and/or caused the concealment and suppression of this information for months from

Plaintiff while continuing to cause VP1 to divert substantial sums of Plaintiff’s capital

contribution to the benefit of the Kim Defendants’ separate businesses. Despite being named the

purported Treasurer of VP1, the Kim Defendants have never given Plaintiff access to the

Regions Account or any of its statements.

Fraudulent Conversion of Plaintiff’s Investment from Equity to Debt

         55.        Beginning around late July/August of 2018, Mr. Kim began making statements to

Plaintiff that the Corporation was not doing well financially. Specifically, Mr. Kim stated to

Plaintiff that his $500,000 investment and EB-5 application were in jeopardy if he did not invest

more money into VP1. In addition, Mr. Kim began exhibiting behavior that struck Plaintiff as

odd, and it appeared to Plaintiff that Mr. Kim no longer seemed to have any interest in operating

VP1 with Ms. Kim and began shirking his fiduciary and corporate duties as an officer of VP1.
                                                  13

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 14 of 37                       PageID 14



         56.        Mr. Kim’s statements and behavior began to concern Plaintiff about his

investment and, more importantly, his I-526 application to the EB-5 Visa Program. When

Plaintiff inquired about the status of his investment and an update regarding the Corporation, he

received a copy of VP1’s 2017 Corporation Income Tax Return and accompanying

documentation submitted to the Internal Revenue Service (IRS).

         57.        To Plaintiff’s shock, the Kim Defendants represented to the IRS that Mrs. Kim

owned 100% of VP1’s shares and listed Plaintiff’s $500,000 investment in the Corporation as a

“shareholder loan.”

         58.        Plaintiff immediately attempted to contact Mr. Kim to inquire about the status of

his shares in VP1. In response to Plaintiff’s inquiry, Mr. Kim sent Plaintiff a document titled

“MINUTES OF ORGANIZATION MEETING OF INCORPORATORS VP 1-1, INC:

CHANGE BY LAW WITH CHANGING THE SHAREHOLDER; SHAREHOLDING LOAN

AGREEMENTS and ELECT DIRECTOR. After falsely reporting that Mrs. Kim owned 100%

of the Corporation’s shares, Mr. Kim’s conduct constituted an egregious attempt to force

Plaintiff to agree to convert his equity interest into a debt obligation.

         59.         Specifically, the document that Mr. Kim sent to Plaintiff comprised of three

separate documents: (1) Meeting minutes from the meeting of the “Incorporators” with the dates

and signatures left blank indicating that the Corporation had accepted a “loan” of $500,000 from

a “shareholder;” (2) amended and restated Bylaws of the Corporation; and (3) as “Exhibit B” to

the amended Bylaws, a “Shareholder Loan Agreement,” which attempted to categorize Plaintiff

as the “Lender” and characterize his entire stock purchase in the Company as a $500,000

“Loan.” In a thinly-veiled attempt to induce Plaintiff to agree to the conversion of his equity to

debt, the Shareholder Loan Agreement also stated that the signatory on behalf of VP1 would
                                                   14

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 15 of 37                      PageID 15



personally guarantee the repayment of the debt to Plaintiff as “Lender,” and that an initial, lump

sum payment of $230,000 would be made on August 10, 2018.

         60.        Plaintiff refused to sign the Shareholder Loan Agreement but immediately

demanded the return of his money. Despite repeated promises to return Plaintiff’s investment to

him, the Kim Defendants have not repaid any of Plaintiff’s initial investment to him, and, based

on their conduct, it appears that they never intended to.

         61.        At all times material to this action, neither Mr. nor Mrs. Kim ever disclosed to

Plaintiff that they, as the sole director, owner, and controllers of the Corporation, were going to

convert Plaintiff’s $500,000 equity stake in VP1 to a debt.

         62.        The Kim Defendants stated to Plaintiff that they were going to incorporate VP1

for the express purposes of obtaining his green card by applying to the EB-5 Visa Program.

         63.        Defendants went even further and assisted Plaintiff and his counsel in the

development of VP1’s EB-5 business plan that was submitted to USCIS as part of the I-526

petition. In particular, Defendants made statements and representations to Plaintiff and his

counsel that, among other things, (1) Defendants issued Plaintiff 200,000 shares of common

stock in exchange for his $500,000 investment, which constituted a 20% ownership stake in the

Corporation, and that (2) VP1 would manage and control Plaintiff’s investment to pay for the

initial startup and operating costs of VP1. Upon information and belief, the Kim Defendants

were aware of the requirements that Plaintiff’s $500,000 investment be actually invested in the

company for an ownership stake, that ten (10) jobs must be created with the investment and that

a loan from an alien investor to a company would not satisfy the EB-5 regulations. See 8 C.F.R.

§ 204.6(e).



                                                   15

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 16 of 37                          PageID 16



         64.        The unlawful acts committed by Defendants caused Plaintiff to submit a

materially inaccurate I-526 petition to USCIS with respect to his equity ownership in VP1 and

his investment being used for VP1’s startup and operating expenses.                This, in addition to

Defendants’ other unlawful conduct, have rendered it impossible for Plaintiff to proceed with his

application to the EB-5 Visa Program, thereby preventing him from obtaining a permanent green

card through his investment in VP1.

         65.        Moreover, on information and belief, VP1, acting through the Kim Defendants,

has failed to create the requisite number of jobs to allow Plaintiff to obtain conditional

permanent residency.

                                          CAUSES OF ACTION

COUNT ONE – Offer for Sale of Unregistered Security – Section 12(a)(1) of the Securities
                                  Act of 1933

         66.        Plaintiff incorporates each preceding paragraph as if fully stated herein.

         67.        The conduct described above involved the offer for sale of unregistered

“securities” within the meaning of Section 3(a)(10) of the Securities Exchange Act, 15 U.S.C. §

78c(a)(10).

         68.        Under Section 12(a)(1) of the Securities Act, 15 U.S.C. § 77l(a)(1), “any person

who offers or sells a security . . . shall be liable to the person purchasing such security from

him.” Section 12(a)(1) applies strict liability for the offer and sale of unregistered securities to

any person who actively solicited the sale of unregistered securities to Plaintiff and did so for

VP1’s or their own financial gain.

         69.        The shares of stock and certificates on which they were issued by VP1 constitute

a security as defined by the federal securities laws.

                                                     16

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 17 of 37                         PageID 17



         70.        Upon information and belief, Defendants solicited VP1’s offering to Plaintiff in

an effort to induce him to invest in the Corporation, and Defendants were aware that Plaintiff

intended to use his investment in the Corporation to apply for a green card under the EB-5 Visa

Program.

         71.        Plaintiff reasonably relied upon Defendants’ statements and conduct in deciding

to invest in VP1 for the purposes of petitioning for a green card under the EB-5 Visa Program.

Plaintiff’s ability to obtain equity in the Corporation was material to his investment in the

Corporation because of the EB-5 Visa Program’s requirements, of which Defendants were

aware.

         72.        Upon information and belief, Defendants solicited Plaintiff to initially invest in

VP1 by purchasing stock in the Corporation with the intent that Defendants would later convert

Plaintiff’s capital investment from an equity transaction to a debt obligation.

         73.        Defendants knowingly or recklessly failed to disclose material facts regarding

their intent to convert Plaintiff’s equity interest to a debt obligation when they were soliciting

him to invest in VP1.

         74.        As the Kim Defendants owned and/or managed and controlled every aspect of

VP1’s business, they were able to conceal their intent to convert Plaintiff’s equity interest to a

debt obligation.

         75.        VP1 has not issued a registration statement in connection with its offering to

Plaintiff, in violation of Section 5 of the Securities Act of 1933.

         76.        The Kim Defendants were motivated by personal financial gain.

         77.        As a result of Defendants’ wrongful conduct, Plaintiff is entitled to rescission to

recoup the full amount of his investment in VP1.
                                                    17

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 18 of 37                           PageID 18



COUNT TWO – Sale of Security with Untrue Statement or Omission – Section 12(2) of the
                   Securities Act of 1933, 15 U.S.C. § 77l(a)(2)

         78.        Plaintiff incorporates each preceding paragraph as if fully stated herein.

         79.        Defendants’ conduct described above involved the offer for sale of unregistered

securities as defined by Section 3(a)(10) of the Securities Exchange Act, 15 U.S.C. § 78c(a)(10),,

and was done through the United States mails and by the use of other means and

instrumentalities of interstates commerce, and took place within the Western District of

Tennessee.

         80.        Defendants solicited Plaintiff to invest $500,000 in VP1.

         81.        As part of their solicitation, Defendants assured Plaintiff that his investment

would gain him equity in the Corporation in order for him to petition for a green card under the

EB-5 Visa Program.

         82.        Defendants failed to disclose that they would actually retain 100% ownership of

VP1.

         83.        They also assured Plaintiff that the investment would be used in a manner that

was complaint with the EB-5 guidelines and would be used to create ten (10) jobs as required by

the EB-5 program.

         84.        Defendants further failed to disclose that they would use Plaintiff’s investment to

fund their other businesses and that they had no intention of using the full amount of his

investment to create ten (10) full-time jobs at VP1.

         85.        Defendants either knew that their statements and omissions to Plaintiff regarding

the nature of his investment were false or were reckless in their disregard as to whether their

statements and omissions were false or materially misleading. In addition, Defendants either

                                                     18

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 19 of 37                          PageID 19



knew or were reckless in their disregard that their false or materially misleading statements or

omissions would induce Plaintiff to invest in VP1.

         86.        As the Kim Defendants owned and/or managed and controlled every aspect of

VP1’s business, they were able to conceal their true intent to convert Plaintiff’s equity interest to

a debt obligation and to divert the investment to unlawful purposes, i.e., the operation of the Kim

Defendants’ separate, unrelated businesses despite Plaintiff’s reasonable efforts to ascertain the

status of his investment in the Corporation.

         87.        Defendants were motivated by personal financial gain in making these false and

materially misleading statements to Plaintiff.

 COUNT THREE – Fraud in the Offer or Sale of Securities – Violations of Section 10(b) of
                   the Exchange Act of 1934 and Rule 10b-5

         88.        Plaintiff incorporates each preceding paragraph as if fully stated herein.

         89.        By engaging in the conduct described above, Defendants directly or indirectly, in

the offer or sale of securities, and by the use of means or instruments of transportation or

communication in interstate commerce or by use of the mails directly or indirectly, with scienter:

(a) employed devices, schemes, or artifices to defraud; (b) obtained money or property by means

of untrue statements of a material fact or by omitting to state a material fact necessary in order to

make the statements made, in light of the circumstances under which they were made, not

misleading, and (c) engaged in transactions, practices, or courses of business which operated or

would operate as a fraud or deceit on the purchaser.

         90.        Defendants knew, or were reckless in their disregard, that they employed devices,

schemes, and artifices to defraud; made untrue statements of a material fact or omitted to state a

material fact necessary in order to make the statements made, in light of the circumstances under

                                                     19

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 20 of 37                           PageID 20



which they were made, not misleading; and engaged in acts, practices or courses of business

which operated or would operate as a fraud or deceit upon other Plaintiff.

         91.        By engaging in the conduct described above, the Kim Defendants and VP1 each

violated Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rules 10b-5, and 10b-5(c)

thereunder, 17 C.F.R. §§ 240.10b-5(a) & 240.10b-5(c).

  COUNT FOUR –Fraud/Intentional Misrepresentation Under Tennessee Common Law

         92.        Plaintiff incorporates each preceding paragraph as if fully stated herein.

         93.        Upon information and belief, in late 2016/early 2017, Mr. Kim told Plaintiff

during their meeting in Korea that Plaintiff should invest in a new commercial enterprise started

by the Kim Defendants in order to apply for the EB-5 Visa Program.

         94.        Between January and into March 2017, Defendants continued to solicit Plaintiff to

invest in VP1 by promising him that they would structure his investment in the Corporation with

the objective of assisting Plaintiff with his application to the EB-5 Visa Program.

         95.        Specifically, Defendants stated to Plaintiff that his capital contribution would be

invested into VP1 in exchange for stock in the Corporation and used for the benefit of VP1’s

business, such as the purchase of inventory and equipment for the business and the hiring of

additional employees.

         96.        Further, upon information and belief, Defendants assisted Plaintiff and his counsel

in the development of VP1’s EB-5 business plan that was submitted to USCIS as part of the I-

526 petition.       In particular, upon information and belief, Defendants made statements and

representations to Plaintiff and his counsel that, among other things, (1) Defendants issued

Plaintiff 200,000 shares of common stock in exchange for his $500,000 investment, which



                                                     20

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 21 of 37                          PageID 21



constituted a 20% ownership stake in the Corporation, and that (2) VP1 would manage and

control Plaintiff’s investment to pay for the initial startup and operating costs of VP1.

          97.       Defendants’ statements regarding Plaintiff’s equity in the VP1 were material to

his decision to invest in VP1 because he needed to obtain ownership in the Corporation for his

EB-5 Visa Program Application.

          98.       Plaintiff reasonably relied upon Defendants’ representations regarding the

structure of Plaintiff’s equity investment in VP1.

          99.       Defendants’ statements and representations to Plaintiff regarding the structure of

his investment in VP1 were false and misleading, as, upon information and belief, Defendants

knew when they were making these statements and representations that they were going to

convert Plaintiff’s equity to debt and represent that Mrs. Kim owned 100% of the Corporation’s

shares.

          100.      Moreover, Defendants’ statements and representations to Plaintiff regarding the

use of his investment in VP1 were false and misleading as, upon information and belief,

Defendants knew when they made the statements and representations that they were going to

divert Plaintiff’s investment from VP1 and use Plaintiff’s investment to fund and operate the

Kim Defendants’ other businesses.

          101.      Defendants either knew that their statements to Plaintiff regarding the nature of

his investment were false or were reckless in their disregard as to whether their statements were

false or materially misleading. In addition, Defendants either knew or were reckless in their

disregard that their false or materially misleading statements or omissions would induce Plaintiff

to invest in VP1.



                                                    21

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 22 of 37                          PageID 22



         102.       As a result of Defendants’ conduct, Plaintiff has been damaged by the unlawful

conversion of his equity contribution to debt, paying at least $21,675 in legal and related fees and

expenses for the submission of a materially inaccurate I-526 petition, and the resulting inability

to proceed with his EB-5 application.           Thus, Defendants’ conduct has damaged Plaintiff’s

investment in VP1 in an amount to proven at trial but no less than $521,675.

        COUNT FIVE – Negligent Misrepresentation Under Tennessee Common Law

         103.       Plaintiff incorporates each preceding paragraph as if fully stated herein

         104.       Defendants negligently made false oral and written representations to Plaintiff

about the structure and use of Plaintiff’s investment in VP1, and they concealed material

information regarding both, including but not limited to their conversion of Plaintiff’s equity

interest in the Corporation to a debt obligation, Defendants’ commitment to further Plaintiff’s

EB-5 application, and the use of Plaintiff’s investment to operate and invest in the Kim

Defendants’ other businesses, as outlined in greater detail above.

         105.       At bottom, Defendants failed to exercise ordinary or even the slightest care in

making such representations to Plaintiff.

         106.       Based upon the Kim Defendants’ past successes with their ongoing business

operations and their representations that they were going to form VP1 as a new commercial

enterprise so Plaintiff could invest in it and to apply for the EB-5 Visa Program, Plaintiff

reasonably relied upon the information supplied to Plaintiff regarding the structure and use of his

$500,000 capital contribution to VP1.

         107.       As a result of the Kim Defendants’ negligent misrepresentations and omissions,

Plaintiff has been damaged in an amount to be proven at trial but no less than $521,675.



                                                     22

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 23 of 37                          PageID 23



                               COUNT SIX – Rescission Based on Fraud

         108.       Plaintiff incorporates each preceding paragraph as if fully stated herein.

         109.       As alleged above, Defendants made several promises to Plaintiff that they never

intended to perform. In late 2016/early 2017, Mr. Kim told Plaintiff that he should apply for the

EB-5 Visa Program by investing in a new commercial enterprise that the Kim Defendants would

create with that goal in mind. Defendants promised they would structure his investment in VP1

with the objective of assisting Plaintiff with his application to the EB-5 Visa Program.

         110.       Specifically, Defendants stated to Plaintiff that his capital contribution would be

invested into VP1 in exchange for stock in the Corporation and used for the benefit of VP1’s

business, such as the purchase of inventory and equipment for the business and the hiring of

additional employees, in furtherance of his EB-5 application.

         111.       Additionally, Defendants assisted Plaintiff and his counsel in the development of

VP1’s EB-5 business plan that was submitted to USCIS as part of the I-526 petition. In

particular, upon information and belief, Defendants made statements and representations to

Plaintiff and his counsel that, among other things, (1) Defendants issued Plaintiff 200,000 shares

of common stock in exchange for his $500,000 investment, which constituted a 20% ownership

stake in the Corporation, and that (2) VP1 would manage and control Plaintiff’s investment to

pay for the initial startup and operating costs of VP1.

         112.       Defendants’ statements regarding Plaintiff’s equity in the VP1 were material to

his decision to invest in VP1 because he needed to obtain ownership in the Corporation for his

EB-5 Visa Program Application.

         113.       Plaintiff justifiably relied upon Defendants’ representations regarding the

structure of Plaintiff’s equity investment in VP1.
                                                     23

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 24 of 37                           PageID 24



         114.       Defendants’ statements and representations to Plaintiff regarding the structure of

his investment in VP1 were false and misleading, as, upon information and belief, Defendants

knew that they would later convert Plaintiff’s equity to debt and represent that Mrs. Kim owned

100% of the Corporation’s shares.

         115.       Moreover, Defendants’ statements and representations to Plaintiff regarding the

use of his investment in VP1 were false and misleading as, upon information and belief,

Defendants diverted Plaintiff’s investment from VP1 and used Plaintiff’s investment to fund and

operate the Kim Defendants’ other businesses, which were unrelated to VP1 and Plaintiff’s EB-5

application.

         116.       As a result of Defendants’ fraudulent and intentionally misleading statements and

conduct, Plaintiff has been damaged and is entitled to rescission and repayment of the entire

amount of his $500,000 investment in VP1 and at least $21,675 in related fees and expenses.

                                     COUNT SEVEN – Accounting

         117.       Plaintiff incorporates each preceding paragraph as if fully stated herein.

         118.       As the sole director, owner, and/or controllers of VP1, Defendants owe a duty to

Plaintiff and owe funds to Plaintiff that cannot be ascertained without an accounting, the means

of which are within the exclusive knowledge and control of Defendants.

         119.       As such, Plaintiff hereby demands and is entitled to an accounting of all financial

activities, conduct, and information relative to the affairs of Defendants and, in particular, to

VP1’s Regions Account and the accounts of B&B and B&B 2.

  COUNT EIGHT – Violations of the Tennessee Securities Act of 1980 - Unlawful Sale of
                  Security under Tenn. Code Ann. § 48-1-104

         120.       Plaintiff incorporates each preceding paragraph as if fully stated herein.

                                                     24

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 25 of 37                          PageID 25



         121.       Plaintiff’s $500,000 investment in VP1 in exchange for 200,000 shares of

common stock amounted to the purchase of unregistered securities from VP1.

         122.       As the owner and sole director of the Corporation, Mrs. Kim caused VP1 to issue

the shares of stock to be sold in exchange for value that were not registered by coordination or

qualification under Tenn. Code Ann. §§ 48-1-105 & 48-1-106, or exempt from registration under

the Tennessee Securities Act of 1980 (the “Tennessee Securities Act”).

         123.       Additionally, Mr. Kim, in his role as Vice President and through his false

statements regarding the structure of Plaintiff’s investment in VP1, materially aided and abetted

the sale of unregistered securities from VP1 to Plaintiff in the form of common stock.

         124.       As a result, Plaintiff has been damaged in an amount to be proven at trial.

         COUNT NINE – Violations of the Tennessee Securities Act of 1980 - Fraud or
                 Misrepresentation under Tenn. Code Ann. § 48-1-121

         125.       Plaintiff incorporates each preceding paragraph as if fully stated herein.

         126.       Each Defendant’s conduct concerning Plaintiff’s investment in VP1 constituted

the offer and sale of securities under the Tennessee Securities Act.

         127.       Defendants were sellers under the Tennessee Securities Act, as their acts and

omissions where a substantial contributing factor in VP1’s issuance of its unregistered securities

to Plaintiff.

         128.       As described in greater detail above, Defendants made untrue statements of a

material fact or omitted material facts to Plaintiff regarding the sale and issue of VP1’s

unregistered securities.




                                                     25

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 26 of 37                          PageID 26



         129.       Plaintiff justifiably relied on Defendants’ statements in connection with his

decision to invest $500,000 in VP1 in exchange for shares of common stock and to pay $21,675

in legal fees and related expenses to apply to the EB-5 Visa Program.

         130.       As a direct and proximate cause of Defendants’ conduct, Plaintiff has suffered

damages in an amount to be proven at trial.

                                   COUNT TEN – Unjust Enrichment

         131.       Plaintiff incorporates each preceding paragraph as if fully stated herein.

         132.       By their wrongful acts and omissions, Defendants have been unjustly enriched at

Plaintiff’s expense and detriment.

         133.       Specifically, Plaintiff conferred the benefit of $500,000 on VP1 in order to obtain

equity in VP1 and obtain a green card under the EB-5 Visa Program.

         134.       Defendants appreciated the intended benefit of Plaintiff’s investment in the

Corporation; however, by their wrongful acts and omissions, Defendants misappropriated

Plaintiff’s investment under such circumstances as to make it inequitable for Defendants to retain

the benefit.

            COUNT ELEVEN – Violations of the Federal Racketeer Influenced & Corrupt
                    Organizations Act, 18 U.S.C. § 1961, et seq. (“RICO”)

         135.       Plaintiff incorporates each preceding paragraph as if fully stated herein.

         136.       Together, the Kim Defendants are the controlling majority owners and operators

of VP1, in addition to B&B and B&B 2.

         137.       The Kim Defendants solicited Plaintiff to initially invest in VP1 by purchasing

stock in the Corporation while concealing their fraudulent intent that VP1, acting through the




                                                     26

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 27 of 37                        PageID 27



Kim Defendants, would eventually convert Plaintiff’s capital investment from an equity

transaction to a debt obligation.

         138.       Specifically, in late 2016/early 2017, Plaintiff became interested in applying for

permanent residency in the United States. Around that time, Plaintiff expressed his general

interest to Mr. Kim during a meeting in Korea. During the same meeting, Mr. Kim stated to

Plaintiff that he should apply to the EB-5 Visa Program and, instead of investing in a regional

center, the Kim Defendants could incorporate a new commercial enterprise in which Plaintiff

could invest directly to allow him to apply to the Program. Mr. Kim explained that while he did

not need Plaintiff’s money because he was already a millionaire from operating his other

businesses, he was interested in helping Plaintiff invest in a new commercial enterprise to gain

permanent residency in the United States. Shortly thereafter, Mr. Kim returned to Memphis.

         139.       Between January and March 2017, Mr. Kim continued to speak with Plaintiff over

the phone via KakaoTalk. During these communications, Mr. Kim reiterated that Plaintiff

should allow the Kim Defendants to form a new commercial enterprise so that Plaintiff could

invest in it and apply for the EB-5 Visa Program.

         140.       In making these statements, Mr. Kim and the Kim Defendants knowingly or

recklessly failed to disclose material facts regarding their intent to convert Plaintiff’s equity

interest to a debt obligation when they were soliciting him to invest in VP1. Mr. and Mrs. Kim

informed Plaintiff that his $500,000 investment would be provided in exchange for a 20%

ownership stake in the Corporation so he could obtain a green card through the EB-5 Visa

Program. In addition, Mr. and Mrs. Kim stated that they would use Plaintiff’s investment in VP1

to operate the business so Plaintiff could proceed with his EB-5 application.



                                                    27

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 28 of 37                       PageID 28



         141.       The statements and representations above were material to Plaintiff’s decision to

invest in VP1 as part of his application for a green card through the EB-5 Visa Program.

         142.       Based on Defendants’ statements and issuance of the common stock, Plaintiff

took out a loan from his employer in Korea, Booksan Corp., in the amount of KRW 600,000

($527,797 USD), with his shares of Booksan Corp. as security for the loan. Under the terms of

the loan, Plaintiff agreed to pay off the loan in 5 years from August 30, 2017 at an annual interest

rate of 4.6 % of the principal.

         143.       Additionally, Defendants assisted Plaintiff and his counsel in the development of

VP1’s EB-5 business plan that was submitted to USCIS as part of the I-526 petition. In

particular, Defendants made statements and representations to Plaintiff and his counsel that,

among other things, (1) Defendants issued Plaintiff 200,000 shares of common stock in exchange

for his $500,000 investment, which constituted a 20% ownership stake in the Corporation, and

that (2) VP1 would manage and control Plaintiff’s investment to pay for the initial startup and

operating costs of VP1.

         144.       Based on Defendants’ statements and representations, on September 5, 2017,

Plaintiff wired his investment of $500,000 in cash to VP1’s Regions Bank Advantage Business

Checking Account *4956 (the “Regions Account”). Upon information and belief, the Kim

Defendants assured Plaintiff that his entire investment in VP1 would to be used to develop the

specific EB-5 project described by the Kim Defendants’ and VP1’s business plan.

         145.       Unbeknownst to Plaintiff at the time, however, his $500,000 capital contribution

was not used to invest in VP1. Within weeks of receiving Plaintiff’s wire of $500,000, the Kim

Defendants began withdrawing large sums of money from the Regions Account to, upon

information and belief, fund and operate their separate businesses.
                                                   28

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 29 of 37                     PageID 29



         146.       Under the direction of Defendants, all or a substantial portion of Plaintiff’s

$500,000 in VP1 was diverted from the Corporation and used to operate the Kim Defendants’

separate businesses in order, directly and indirectly, to enrich the Kim Defendants and entities

owned and controlled by them.

         147.       The scheme, orchestrated by Defendants, involved inducing Plaintiff to wire

$500,000 to VP1, in exchange for equity which was later fraudulently converted to debt, and the

diversion and use of Plaintiff’s investment to capitalize B&B and B&B 2, whereupon the

investment proceeds were used to pay for, among other things, inventory for the benefit and

continued operation of those companies, in which VP1 has no equity interest or shared parent

company.

         148.       Specifically, upon information and belief, Defendants made 5 payments totaling

$120,000 from the Regions Account to businesses on behalf of the Kim Defendants’ separately

owned companies. Upon information and belief, Defendants directed that these withdrawals or

debits be made to operate and manage B&B and B&B 2.

         149.       Specifically, on October 23, 2017, Defendants directed that a check for $20,000

be issued to an entity named “Global Beauty Corp.” The memo on the check states that it is for

“B&B,” which, upon information and belief, is B&B Beauty Supply, Inc., an entity owned and

controlled by the Kim Defendants. Upon information and belief, Defendants made this payment

from VP1’s Regions Account to purchase inventory for B&B and/or B&B 2, and not VP1.

         150.       The next day, on October 24, 2017, Defendants directed that a check for $21,000

be issued to B&B 2. The memo on the check states that it is for “Shake N Go product purchase.”

Upon information and belief, Shake N Go is a beauty product whole supplier, and this check was

issued to purchase inventory for B&B 2. On October 27, 2017, B&B 2 issued check number
                                                   29

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 30 of 37                       PageID 30



2178 to Shake N Go for $21,042.00, which, upon information and belief, came from the $20,000

that VP1 paid to B&B 2. Upon information and belief, the inventory that B&B 2 purchased

inventory from Shake N Go with Plaintiff’s investment in VP1, yet VP1 never received any

money, inventory, or any other compensation or thing of value from the transaction between

B&B2 and Shake N Go.

         151.       Shortly thereafter, on October 26, 2017, Defendants directed that VP1 pay a debit

of $20,000 out of the Regions Account to “Aura Enterprises TNBB03-B&B.” Upon information

and belief, Defendants made this payment from VP1’s Regions Account to purchase inventory

for B&B and/or B&B 2, and not VP1.

         152.       On November 3, 2017, another debit of $20,000 was made to “Aura Enterprises

SCNB02/TNB.” Prior to the debit, on October 31, 2017, Defendants directed that a check for the

same amount be made out to Global, which included in the memo that the check was for “B&B.”

Upon information and belief, Defendants made this payment from VP1’s Regions Account to

purchase inventory for B&B and/or B&B 2, and not VP1.

         153.       On November 9, 2017, a debit of $20,000 was made to “Aura Enterprises

TNVP01-VAL.” Upon information and belief, Defendants made this payment from VP1’s

Regions Account to purchase inventory for B&B and/or B&B 2, and not VP1.

         154.       On November 21, 2017, a debit of $20,000 was made to “Aura Enterprises

TNSB05/S for $20,000.” Upon information and belief, Defendants made this payment from

VP1’s Regions Account to purchase inventory for B&B, and not VP1.

         155.       Upon information and belief, the companies that received the diverted funds, or

the proceeds from the diversion of the funds, never intended to and did not provide reasonably

equivalent, or any, value to VP1.
                                                   30

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 31 of 37                       PageID 31



         156.       As described above, Defendants’ acts, omissions, and conduct constituted fraud.

         157.       Absent the fraudulent scheme that Defendants orchestrated and perpetrated,

Plaintiff’s investment in VP1 would not have been diverted to other companies for the express

benefit of companies owned and controlled by the Kim Defendants for the direct or indirect

benefit of those companies and the Kim Defendants.

         158.       By engaging in the foregoing scheme involving fraudulent transactions and

communications undertaken to conceal and perpetrate their scheme, the Kim Defendants and

their companies intentionally participated in a scheme using the mails and wires to defraud

Plaintiff’s investment in VP1 and to cause Plaintiff to submit a materially inaccurate I-526

petition to the EB-5 Visa Program by means of material misrepresentations and omissions by the

Kim Defendants, and Plaintiff suffered injury as a result of the fraud in the amount of money that

Defendants fraudulently procured from Plaintiff.

         159.       Through the foregoing conduct, Defendants and their companies, having devised

and intended to devise a scheme and artifice to defraud, and for obtaining money and property by

false and deceptive means and pretenses, representations, and promises, transmitted and caused

to be transmitted false and misleading communications through the mails and wires in interstate

commerce for the purposes of executing such an artifice to defraud, in violation of 18 U.S.C. §§

1341 & 1343.

         160.       The foregoing scheme and each act committed in furtherance thereof violates the

National Stolen Property Act, § 18 U.S.C. 2314, et seq., in that Defendants and their companies

(1) transported, transmitted, and/or transferred in interstate commerce money and property of a

value of $5,000 or more knowing the same to have been stolen, converted, and taken by fraud;



                                                   31

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 32 of 37                           PageID 32



and (2) received and disposed of money and property of a value of $5,000 or more that had

crossed state lines despite knowing the money had been stolen, unlawfully converted, and taken.

         Violation of 18 U.S.C. § 1962(c) (Against all Defendants)

         161.       Plaintiff incorporates each preceding paragraph as if fully stated herein.

         162.       At all relevant times, Plaintiff was a “person” for purposes of 18 U.S.C. §§

1961(3) and 1964(c).

         163.       At all relevant times, each Defendant was a “person” under 18 U.S.C. §§ 1961(3)

and 1962(c).

         164.       Through the conduct described in this Complaint, Defendants, either alone or in

connection with other entities that the Kim Defendants own and control, conducted and/or

participated in the conduct of the affairs of various business enterprises, directly or indirectly,

through illicit activities constituting a pattern of racketeering, all in violation of 18 U.S.C. §

1962(c), and encompassing conduct in violation of 18 U.S.C. § 1341 (mail fraud); 18 U.S.C. §

1343 (wire fraud); and 18 U.S.C. § 2314 (the National Stolen Property Act).

         165.       The foregoing conduct constitutes a pattern of racketeering activity.

         166.       B&B and B&B 2 constitute an “enterprise” within the meaning of 18 U.S.C. §§

1961(4) and 1962(c).

         167.       At all times material to this action, Defendants and their companies were and

remain engaged in activities that impact interstate commerce, including interstate financial

transactions, interstate communications, interstate advertising and solicitation activities,

interstate promotion and sale of goods and services, the purchase of movable and immovable

property in multiple states, and the like.



                                                     32

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 33 of 37                           PageID 33



         168.       As a direct and proximate result of the activities described in this hereinabove,

prohibited under 18 U.S.C. § 1962(c), Plaintiff has suffered substantial injury to his business and

property.

         Violation of 18 U.S.C. § 1962(b) (Against the Kim Defendants)

         169.       Plaintiff incorporates each preceding paragraph as if fully stated herein.

         170.       At all relevant times, Plaintiff was a “person” for purposes of 18 U.S.C. §§

1961(3) and 1964(c).

         171.       At all relevant times, each Defendant was a “person” under 18 U.S.C. §§ 1961(3)

and 1962(c).

         172.       Through the conduct described in this Complaint, the Kim Defendants maintained

interests in or control over B&B and B&B 2 in violation of 18 U.S.C. § 1962(b).

         173.       Through the conduct described in this Complaint, the Kim Defendants maintained

interests in or control over B&B and B&B 2 through illicit activities constituting a pattern of

racketeering, all in violation of 18 U.S.C. § 1962(b), and encompassing conduct in violation of

18 U.S.C. § 1341 (mail fraud); 18 U.S.C. § 1343 (wire fraud); and 18 U.S.C. § 2314 (the

National Stolen Property Act).

         174.       As a direct and proximate result of the foregoing activities prohibited by 18

U.S.C. § 1962(b), Plaintiff has suffered substantial injury to his business and property.

         Violation of 18 U.S.C. § 1962(a) (Against all Defendants)

         175.       Plaintiff incorporates each preceding paragraph as if fully stated herein.

         176.       At all relevant times, Plaintiff was a “person” for purposes of 18 U.S.C. §§

1961(3) and 1964(c).



                                                     33

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 34 of 37                           PageID 34



         177.       At all relevant times, each Defendant was a “person” under 18 U.S.C. §§ 1961(3)

and 1962(c).

         178.       As described above, Defendants stole and wrongfully converted Plaintiff’s

$500,000 investment in VP1 through fraudulent acts.

         179.       In order to perpetuate and conceal their schemes, Defendants caused Plaintiff’s

capital contribution in VP1, which they received through transactions that constitute a pattern of

racketeering activity, to be used in the operation of the Kim Defendants’ separate companies in

violation of 18 U.S.C. § 1961(a).

         180.       The transactions described in this Complaint constitute a pattern of racketeering

activity, encompassing conduct in violation of 18 U.S.C. § 1341 (mail fraud); 18 U.S.C. § 1343

(wire fraud); and 18 U.S.C. § 2314 (the National Stolen Property Act).

         181.       Plaintiff has been substantially injured in his business and property as a direct and

proximate result of the foregoing violations of 18 U.S.C. § 1962(a).

         Violation of 18 U.S.C. 1962(d) – Conspiracy to Violate 18 U.S.C. § 1962(a), (b), (c)
         (Against all Defendants)

         182.       Plaintiff incorporates each preceding paragraph as if fully stated herein.

         183.       As described in this Complaint, Defendants procured Plaintiff’s investment in

VP1 through fraudulent and/or materially misleading information and then caused Plaintiff’s

investment to be diverted from VP1 and to other entities for the ultimate benefit and gain of

other companies owned and controlled by Defendants.

         184.       The transactions described in this Complaint constitute a pattern of racketeering

activity, encompassing conduct in violation of 18 U.S.C. § 1341 (mail fraud); 18 U.S.C. § 1343

(wire fraud); and 18 U.S.C. § 2314 (the National Stolen Property Act).

                                                     34

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 35 of 37                       PageID 35



         185.       Defendants conspired, confederated, and agreed with one another to violate 18

U.S.C. § 1962(a), (b), and (c) in violation of 18 U.S.C. § 1962(d) through the conduct set forth in

this Complaint.

         186.       Specifically, Defendants and their companies conspired, confederated and agreed

with one another to procure Plaintiff’s $500,000 wire investment in VP1 through means of false

and/or materially misleading statements or omissions and to use the funds and proceeds obtained

from the transactions described in this Complaint, which constitute a pattern of racketeering

activity, in: (a) the acquisition, establishment, and/or operation of; (b) maintaining interests in or

control over; and (c) conducting or participating in, directly or directly the conduct of the affairs

of, B&B, B&B 2, and/or VP1.

         187.       As a direct and proximate cause of the violation of 18 U.S.C. § 1962(d) by

Defendants and their companies, by conspiring to violate 18 U.S.C. § 1962(a), (b), and (c) and

their overt racketeering acts, Plaintiff has been directly financially harmed in his business and

property and is entitled to recover treble damages and attorney’s fees under 18 U.S.C. § 1964(c).

                                              JURY DEMAND

         188.       Plaintiff demands a trial by jury of all issues so triable.

                                          PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Minwoo Park prays that, upon due proceedings, judgment be

rendered herein in his favor as follows:

         1.         Awarding to Plaintiff money damages, including treble damages, against all

Defendants, jointly and severally, for all losses, injuries, and damages suffered by Plaintiff,

including but not limited to $525,675, as a result of Defendants’ federal and state law violations,

including statutory penalties, and prejudgment interest as appropriate;
                                                       35

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 36 of 37                      PageID 36



          2.        In the alternative, Awarding to Plaintiff for rescission damages against all

Defendants, jointly and severally, for all losses, injuries, and damages suffered by Plaintiff as a

result of Defendants’ federal and state law violations;

          3.        Regardless of whether money damages or rescission is awarded, awarding to

Plaintiff punitive damages against all Defendants, jointly and severally, for all losses, injuries,

and damages suffered by Plaintiff as a result of Defendants’ fraudulent otherwise willful,

wrongful misconduct in violating federal and state law;

          4.        To the extent consistent with the other remedies awarded, awarding to Plaintiff

his attorney’s fees and costs of this suit and prejudgment interest as authorized by law and/or

equity;

          5.        Awarding to Plaintiff an accounting of all financial activities of Defendants in

regard to the funding and operation of VP 1-1, Inc. and the Kim Defendants’ separate businesses;

          6.        Awarding to Plaintiff all other relief to which he may be permitted at law or in

equity upon the premises hereof.




                                                   36

4840-9880-5656v17
2948778-000001
Case 2:19-cv-02402-JTF-jay Document 1 Filed 06/21/19 Page 37 of 37                  PageID 37



         This, the 21st day of June, 2019.



                                              Respectfully submitted,

                                              BAKER, DONELSON, BEARMAN,
                                              CALDWELL & BERKOWITZ, PC

                                              s/ Lori H. Patterson
                                              Lori H. Patterson (Tenn. Bar No. 19848)
                                              W. Preston Battle IV (Tenn. Bar No. 35044)
                                              165 Madison Avenue, Suite 2000
                                              Memphis, Tennessee 38103
                                              Telephone (901) 526-2000
                                              Fax: (901) 577-2303
                                              Email: lpatterson@bakerdonelson.com
                                                      pbattle@bakerdonelson.com

                                              Attorneys for Plaintiff Minwoo Park




                                             37

4840-9880-5656v17
2948778-000001
